BY THE COURT
A decree may be entered in this court for the plaintiff, but we know of no authority authorizing the court to make an allowance of attorney fees in this case. The efforts of the plaintiff to prevent the holding of an election and the unlawful issuance of bonds were fully justified and if we had authority we would make an allowance of attorney fees in his behalf. The statute provides for such allowance in certain cases brought by a taxpayer against county commissioners and municipalities, but there is no such statute covering a similar action brought against a board of education. Even in a case where the action is brought against a municipality it is held that no authority exists for the allowance of attorney fees when there is no solicitor for the village. Brundage vs. Village of Ashley, et al., 62 Ohio St., 526. In that case the court stated in the course of the opinion that money could not be drawn out of the public treasury unless authorized by statute.
The application, therefore, for the allowance of attorney fees is overruled, but the other costs are adjudged against the defendants.
■ Williams, Lloyd and Richards, JJ, concur.